Shepley, C. J.
— Whether the requested instructions should have been given, will be determined by ascertaining whether the contract between the parties was within the prohibitions contained in the statute of frauds, c. 136, § 4.
It appears to have been a contract to procure and deliver at a certain time and place, one half of a frame for a vessel, to be hewn and fashioned according to certain moulds.
The distinction between contracts for the sale of goods, and contracts to furnish articles to be manufactured or prepared in a prescribed manner, was stated in the case of Hight v. Ripley, 19 Maine, 137.
Contracts of the latter kind are not within the statute; and of this kind the contract between these parties appears tQ have been. Exceptions overruled.
Tenney, Howard and Hathaway, J. J., concurred.